Title: Pardon for William Fitzgerald, 6 January 1816
From: Madison, James
To: 


                    
                        [6 January 1816]
                    
                    Whereas at a Circuit Court of the United States for the County of Washington in the District of Columbia, held in June last, William Fitzgerald, of the said County, was convicted of a Criminal Offence, whereupon he was sentenced by the said Court to pay a pecuniary fine to the United States, to be imprisoned ninety days, and to stand committed until the said fine, with the fees and costs of prosecution should be paid and satisfied; and whereas it has been represented to me that there is no reason to believe the said Wm. Fitzgerald will ever be able to satisfy and discharge the said fine, fees and costs of prosecution, and it has been recommended to me by the said Court, in consideration of the sufferings which the said Wm. Fitzgerald has undergone in his long imprisonment, which is already greatly protracted beyond the term of his sentence, of his impaired health, and of other Circumstances, that I pardon the offence, & remit the fine,

fees and costs aforesaid: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have pardoned the offence, & remitted the fine, fees & costs aforesaid, and I do hereby pardon and remit the same, willing and requiring moreover that the said William Fitzgerald be forthwith discharged from his Imprisonment.
                    [seal]
                    In Testimony whereof I have hereunto set my Hand & caused the seal of the United States to be affixed. Done at the City of Washington this 6th day of January, AD 1816, & of the Independence of the United States the fortieth.
                    
                        James MadisonBy the President,Jas Monroe,Secy. of State
                    
                